Title: Memorandum from Albert Gallatin, with Jefferson’s Note, 11 July 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              ca. 11 July 1803
            
          
          Officers of the external revenue
          The sea shore from St. Croix to St. Mary’s, the northern frontier from Lake Champlain to Lake Superior both inclusive, the Mississippi, & the Ohio below the Pennsylvania line are divided into Districts. In each District there is one Port of entry; and in several districts, there are, besides the port of entry, one or more Ports of delivery only. Every port of entry is also a port of delivery. All goods imported in a district must be entered at the port of entry, whether they are intended to be landed there or at any port of delivery in the district; and goods must be landed at the port of entry or at one of the ports of delivery. For each District there is one Collector whose authority extends over the whole district & who must reside at the Port of entry. There are, at present   Districts & Collectors. In   of the districts there is a Naval Officer residing at the Port of entry. In   , including the   last mentioned, there is also for the Port of entry a Surveyor residing there. In the other districts the duties of Surveyor devolve on the Collector. There is a number of Districts having subordinate ports of delivery, where the powers of the officers residing at the port of entry extend in every instance over all the ports of delivery; but in several extensive Districts, although the powers of the Collector extend over the whole district, there is a Surveyor attached to each port of delivery. In every port, whether of entry or delivery, where there is a Surveyor, he receives also a commission of Inspector of the revenue for the port: that commission, in ports of entry where there is no Survey[or,] is given to the Collector.
          
            [Note by TJ:]
            duty of Collectors. 
             1799. Mar. 2. Surveyors
             c. 128. § 21. Naval officers
            
Inspectors
          
        